


Exhibit 10.20


December 20, 2010




Mr. Patrick Keyes
[            ]
[            ]




Dear Pat:


On behalf of Wisconsin Energy Corporation, I am pleased to confirm the offer of
employment I have extended to you for the position of Vice President and
Treasurer of Wisconsin Energy Corporation reporting to Mr. Allen Leverett,
Executive Vice President and Chief Financial Officer. Your start date will be
mutually agreed to at a later date but is expected to be no later than
April 30, 2011.


The annual base salary offered for this position is $265,000, payable in
accordance with the Company's regular payroll practices. Other compensation and
benefits associated with this offer are outlined below.


Special Signing Bonus
You will receive a special signing bonus of $100,000 payable promptly after
reporting for work. This amount is subject to all applicable taxes.


Annual Incentive Plan
In addition to your base salary, you will participate in the Short-Term
Performance Plan. Under this plan, your target award level is 40 percent of base
salary. Payment is earned when you and the Company meet pre-established
performance targets based on WEC financial performance and results against
certain operational targets. Since the plan has an upside potential of 200% of
the target award, payments may range from 0% to 80% of your base salary based on
the degree to which the performance goals are met. Participation in this plan is
reviewed annually.


Long-Term Incentive Awards
You will participate in the long-term incentive plan with a target compensation
level of 69 percent of base salary. Awards may be in the form of stock options,
restricted stock, performance units or such other form as approved by the
Compensation Committee. The current practice is to award 80% of the target
compensation level in the form of performance units, 10% in stock options, and
10% in restricted stock. These weightings and the forms of awards are subject to
annual review.


401(k)
You will be eligible to participate in the company's 401(k) plan. The company
matches 100% of the first 1 percent of participant contributions and 50% of the
next 6 percent of participant contributions, resulting in a 4% match on
participant contributions of 7%.






--------------------------------------------------------------------------------




Deferred Compensation
You will be eligible to participate in the Executive Deferred Compensation Plan,
which allows deferral of a portion of base salary and incentive awards into a
nonqualified account. You will have the opportunity to select among a variety of
investment alternatives for any amounts you elect to defer. The company matches
amounts deferred to the plan consistent with the matching formula applied to the
401(k).


Pension Benefit
The company offers a cash balance type defined benefit pension plan with a
minimum annual contribution of 5% of base salary and annual incentive. Interest
on this account is credited annually. Pension benefits are provided through both
a tax-qualified and nonqualified plan to ensure that IRS limits on compensation
recognized by the qualified plan do not impact the overall pension benefit.


Supplemental Pension Benefit
The company will establish a notional account to provide supplemental pension
benefits. The account will be credited with $100,000 at the time you commence
employment and will vest upon attainment of age 60 or completion of 10 years of
service, whichever comes first. The account will be credited with interest
annually at the same rate applied to balances in the qualified pension plan.


Medical and Dental Benefits
You will be eligible to participate in the medical and dental benefit plans
available to other management employees of the company.


Life Insurance
You will be eligible for group term life insurance at two times your base salary
at no cost. You will also be eligible to purchase voluntary life insurance for
up to an additional three times your base salary.


In addition, you will participate in a Death Benefit Only Plan, which provides a
benefit of three times your then current base salary to your beneficiary if you
should die while employed with the company.


Long-term disability
After six months of employment, you will be eligible for long-term disability
benefits, which would begin on the 181st day after you become disabled. The
company provides 60% base salary replacement at no cost to you. You will have
the option to increase the benefit to 65% or 70% of salary, with the premium
being paid by you.


Vacation
You will be eligible for 20 days of vacation annually. Vacation eligibility for
2011 will be pro-rated based on your date of hire. You will continue to have 20
days of vacation until the year in which the next increment of vacation is
allocated under company policy. Currently, the policy would provide an
additional week of vacation to you at each 7 year service anniversary, up to a
maximum of 6 weeks. In addition, the company currently provides 10 paid
holidays.






--------------------------------------------------------------------------------




Financial Planning
You will be credited with an annual financial planning benefit of $9,000. You
will have discretion to choose the provider.


Annual Physical Benefit
You will be eligible to receive an executive physical annually at no cost to
you.


All benefits described above which are further defined in plan documents are
subject to all of the terms in those documents which supersede any other
description. Management reserves the right in its discretion to change or
terminate all current benefit plans or practices and other policies and
procedures.


This offer is contingent upon the successful outcome of a criminal background
investigation and a pre-employment drug screen. The pre-employment drug screen
timing will be communicated to you at a later date and you will be expected to
comply with the screening requirement within 24 hours of notification. In
addition, your employment would be considered at-will; that is, you could be
discharged for any reason or no reason at all, at any time and without notice,
and likewise, you may resign at any time and without notice.


This offer supersedes but hopefully confirms all prior discussions and will
remain open until
January 14, 2011. Please acknowledge the details of this offer and your
acceptance on the line below and return it to me. An additional copy of this
offer is enclosed for your records. If you have any questions regarding the
details of this offer, please feel free to contact me or Allen Leverett
directly.


Sincerely,


/s/ Gale E. Klappa


Gale E. Klappa
Chairman, President and Chief Executive Officer




 
I have reviewed and accept this offer of employment.






Signature:  /s/ James Patrick Keyes
Date January 4, 2011







